Citation Nr: 1716287	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-32 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an increased initial rating for traumatic brain injury (TBI) with residual headaches and partial loss of sense of smell and taste (TBI with residuals).

3.  Entitlement to an effective date earlier than January 12, 2005 for the assignment of a 100 percent disability rating for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter B. R.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1985 to February 1986, from November 1988 to November 1992, from March 1993 to December 1996, and from March 2003 to July 2004.  The Veteran had service in Iraq, and was awarded the Southwest Asia Service Medal with three Bronze Service Stars, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from June 2008 and November 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Board notes that additional evidence, specifically VA treatment records added to Virtual VA by the AOJ and other VA and private treatment records submitted by the Veteran, were associated with the claims subsequent to the May 2016 Statement of the Case (SOC) addressing the Veteran's earlier effective date claim and May 2016 Supplemental SOC (SSOC) addressing his claims for service connection for a cervical spine disability and the increased rating for TBI residuals.  However, a review of the records indicates that the VA treatment records do not address the nature or severity of the Veteran's TBI residuals, and the evidence submitted by the Veteran was accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  Under these circumstances, a remand for RO consideration of this evidence is not necessary prior to consideration of the claims.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016) (requiring the issuance of a SSOC where additional pertinent evidence is received after the issuance of a SOC or SSOC).

In an October 2010 rating decision, the RO increased the Veteran's TBI residuals rating to 30 percent disabling, effective March 21, 2008, and 40 percent disabling, effective October 23, 2008.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that in June 2016 the Veteran filed a service connection claim for migraines secondary to TBI.  However, the Veteran's claim for an increased rating for TBI residuals is now before the Board and by necessity considers whether a separate rating for migraine headaches is warranted.  Thus, the June 2016 claim filed by the Veteran is encompassed within his increased rating claim.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 12, 2005, the evidence shows the Veteran's PTSD manifested by symptoms that more closely approximated total social and occupational impairment.  

2.  For the period prior to October 23, 2008, multi-infarct dementia associated with brain trauma was not shown.

3.  From October 23, 2008, the cognitive impairment from the Veteran's TBI warrants no higher than level "2" impairment on the table of facets of cognitive impairment for his impairment in subjective symptoms including headaches requiring rest periods during most days; the facets for memory, attention, concentration, and executive function; judgment; social interaction; orientation; communication; and neurobehavioral effects are contemplated by the 100 percent rating for PTSD.




CONCLUSIONS OF LAW

1.  As of July 12, 2004, the criteria for a disability rating of 100 percent for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  For the period prior to March 21, 2008, a rating in excess of 10 percent for TBI with residuals is not warranted.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 8045-9304 (2007).

3.  For the period from March 21, 2008 to October 23, 2008, a rating in excess of 30 percent for TBI with residuals is not warranted.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 8045-9304 (2007), Diagnostic Code 8045 (2016).

4.  From October 23, 2008, a rating in excess of 40 percent for TBI with residuals is not warranted.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the evidence of record is sufficient to grant the Veteran's claim for an earlier effective date for the 100 percent rating for PTSD, this analysis addresses VA's duty to assist with respect to the Veteran's increased rating claim for TBI with residuals.

The appeal for a higher initial disability rating for the service-connected TBI with residuals arises from a disagreement with the initial evaluation following the grant of service connection; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's service treatment records, VA medical records and private medical records are in the claims file.  He has not identified any other records or evidence relevant to the period on appeal that remains outstanding.  

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran VA examinations in May 2008, February 2010, and January 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the Veteran's TBI with residuals on his daily living.  The Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran was provided a hearing before the undersigned Veterans' Law Judge in October 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Earlier Effective Date for 100 Percent PTSD Rating

By way of history, a May 2005 rating decision granted service connection for PTSD, and assigned a disability rating of 50 percent from July 12, 2004, the day after the Veteran's discharge from service.  The Veteran filed a Notice of Disagreement with the assigned rating and requested a 100 percent evaluation.  In a July 2006 decision review officer (DRO) decision, the RO granted the Veteran a 100 percent disability rating, effective January 28, 2006.  No SOC was issued.

In March 2008, VA associated a DD Form 214 with Veteran's claims file which showed that the Veteran was discharged from service on January 27, 2006.  The RO informed the Veteran that based on the new DD Form 214, his benefit payments would be ceased from July 12, 2004 to January 27, 2006.  Although no rating decision on this matter appears to have been issued, an October 2010 rating decision code sheet shows that the Veteran was assigned a 0 percent rating from July 12, 2004 until January 28, 2006, whereupon he was assigned a 100 percent rating.  

In August 2015, the Veteran filed a motion asserting clear and unmistakable error (CUE) regarding the assignment of his 100 percent rating.  A November 2015 rating decision granted the Veteran's claim, finding that the RO had relied on an incorrect DD Form 214 in determining that the Veteran's discharge was in January 2006 as opposed to July 2004.  The RO assigned a 50 percent evaluation from July 12, 2004, and a 100 percent rating from January 12, 2005.  The Veteran appealed that decision, requesting that the 100 percent rating apply prior to January 12, 2005.  

The Board observes that the Veteran's claim of entitlement to a 100 percent rating prior to January 12, 2005 is pending from his May 2005 rating decision.  However, the issue before the Board from the November 2015 rating decision is substantively the same as the pending appeal from the May 2005 rating decision - whether the Veteran is entitled to a rating in excess of 50 percent from July 12, 2004 to January 12, 2005.  Thus, remanding the Veteran's claim for the issuance of a SOC would be superfluous.  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2016).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2016) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2016) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (hereinafter DSM).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Veteran's PTSD has been evaluated as 50 percent disabling prior to January 12, 2005 and 100 percent disabling thereafter, under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2016).  

VA medical records from July 2004 through January 2005 show the Veteran received individual and group therapy treatment.  A July 2004 note indicated the Veteran thought about shooting himself in the leg but denied intent.  An August 2004 note shows the Veteran reported that while at work he felt funny and began crying, and felt he wanted to turn over a table.  He reported not being able to close his eyes when trying to sleep, and said he used medication and beers to help him fall asleep.  In October 2004 the Veteran reported he was going to have to quit his second job because of his exaggerated startle response and anxiety.  By November 2004, the Veteran reported he planned to quit his job because of PTSD exacerbation.  

In January 2005, the Veteran reported that he experienced anger management difficulties in personal relationships and at work.  He said he had difficulty concentrating at work.  In a January 2005 letter, the Veteran's treating therapist wrote that the Veteran had been in PTSD treatment for the past several months, and had experienced an exacerbation of PTSD symptoms.  The clinician concurred with the Veteran's plan to not return to work.  

An August 2005 Medical Board evaluation noted that the Veteran's prominent irritability, hyper-responsiveness, and autonomic dysregulation precluded him from carrying a weapon or functioning in many situations required of an active duty soldier.  The Veteran's other symptoms were noted to result in detachment from others, significant social maladjustment, and poor relationship stability; his clinical and functional status were judged to be stable based on the chronicity of his symptoms without significant change over the past year.  The report stated the Veteran's prognosis was poor, based on the chronicity of his symptoms.  The report concluded that the Veteran would likely require weekly psychotherapy and psychoactive medication treatment for an indefinite period.

Based on the foregoing, the Board finds the aforementioned evidence more closely approximates total social and occupational impairment prior to January 12, 2005.  The Board was particularly persuaded by the Veteran's thoughts of self-harm documented in July 2004, and the August 2005 Medical Board report noting that the Veteran's clinical and functional statuses were stable given the chronicity of his symptoms over the past year.  The Board acknowledges that the Veteran was placed on the temporary disability retired list on July 12, 2004, and removed from that list January 11, 2005 with a 100 percent disability indicated.  Having reviewed the evidence of record, the Board can discern no change in the Veteran's symptomatology prior to January 12, 2005 and the period thereafter.  Put another way, the above facts suggest the Veteran's PTSD symptoms remained largely unchanged from July 12, 2004 through January 12, 2005.  

Thus, given the weight of the probative evidence of record, and affording the Veteran the benefit of reasonable doubt, a 100 percent disability rating is warranted from July 12, 2004.

Increased Rating for TBI Residuals

The Veteran was granted service connection for TBI with residual headaches in a June 2008 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 8045-9304, effective October 29, 2007.  A 30 percent rating was assigned under Diagnostic Code 8045 from March 21, 2008, and a 40 percent rating was assigned under Diagnostic Code 8045 from October 23, 2008.  

The rating criteria pertaining to rating TBI were amended in September 2008, with the new rating criteria made effective October 23, 2008.  See 73 Fed. Reg. 54,693-706 (Sept. 23, 2008) (applying to "all applications for benefits received by VA on or after October 23, 2008.").  A Veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, may request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  Id.  

How the RO assigned the Veteran's TBI ratings during this period is somewhat unclear.  The June 2008 rating decision establishing service connection for TBI with residuals assigned a 10 percent rating under Diagnostic Code 8045-9304.  An August 2008 rating decision continued the 10 percent rating under Diagnostic Code 8045-9304.  In the August 2010 SOC, the RO assigned a 30 percent rating from March 21, 2008, ostensibly using the rating criteria for migraine headaches set forth in Diagnostic Code 8100, and assigned a 40 percent disability rating effective October 23, 2008 under Diagnostic Code 8045.  The October 2010 DRO decision confirmed that the rating from March 21, 2008 to October 23, 2008 was under Diagnostic Code 8100; however the code sheet reflects that the rating for this period was under Diagnostic Code 8045.  

Prior to October 23, 2008

Under the prior rating criteria, Diagnostic Code 8045 provided that, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the Diagnostic Codes specifically dealing with such disabilities, with citation of a hyphenated Diagnostic Code (e.g., 8045-9304).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under Diagnostic Code 9304, and is not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The Veteran was afforded a VA brain examination in May 2008.  He reported experiencing constant headaches with intermittent severe prostrating headaches 2 to 4 times per week, the latter of which he said felt like nails driving through his head.  He also reported experiencing daily moderate to severe fatigue; malaise; balance problems; slowness of thought; confusion; decreased attention; difficulty concentrating, understanding directions, and using written language or comprehending written words; delayed reaction time; and speech or swallowing difficulties.  Additionally, the Veteran reported sensory changes including numbness and paresthesias in his big toe.  He said he experienced vision problems including blurred vision, double vision, and photophobia.  He reported having a decreased sense of taste and no sense of smell.  He denied experiencing seizures.  

Upon evaluation, the examiner found that the Veteran's balance was normal, and that he had no ataxia, incoordination, or spasticity.  There was no indication of speech impairment, or evidence of autonomic nervous system problems that had not been addressed.  The Veteran did not have impaired sensory function of a nerve or group of nerves.  Bladder impairment without leakage was noted, but no bowel impairment was found.  There was no evidence of cognitive impairment, and the Veteran scored 16 out of 30 on the mini mental state examination.  The Veteran displayed decreased but not total loss of sense of smell.  The Veteran had normal muscle strength and good sensory function.  Reflexes were normal.  Cranial nerves were intact.  The examiner indicated that the Veteran's TBI residuals had a mild effect on his ability to perform chores, exercise, and travel.  

Treatment records from June 2008 authored by Dr. G. S. indicated that the Veteran reported experiencing migraine headaches.  He was prescribed Treximet.  A July 2008 note from Dr. G. S. shows the Veteran reported having a headache that lasted 2 to 3 days and was accompanied with photophobia.  

Because there was no evidence of a diagnosis of multi-infarct dementia throughout the period on appeal - including in the most recent VA examination in February 2016 - the Veteran's initial 10 percent rating under Diagnostic Code 8045-9304 was the highest rating which he might receive.  The RO's assignment of a 30 percent rating for the period from March 21, 2008 to October 23, 2008 violates Diagnostic Code 8045 as it was in effect prior to October 23, 2008.  The Board will not disturb that decision or the ratings assigned by the RO for this period.  Nevertheless, a rating in excess of 10 percent is not warranted prior to March 21, 2008, and a rating in excess of 30 percent is not warranted prior to October 23, 2008.



From October 23, 2008

From October 23, 2008, the rating for the Veteran's TBI has been assigned pursuant to Diagnostic Code 8045.  See 38 C.F.R. § 4.124a (2016).

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional / behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional / behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another Diagnostic Code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Various disabilities and symptoms associated with the Veteran's TBI have already been service connected.  Specifically, the Veteran's emotional and psychiatric symptoms have been considered in his service-connected PTSD disability, which has been assigned a 100 percent disability rating from the date of service connection.  Moreover, service connection has been granted for tinnitus and photophobia.  

Analysis

A February 2009 neurology note stated that the Veteran's headaches had improved but that he still experienced occasional brief headaches.  He reported no other new neurologic symptoms or complaints.  

The Veteran was afforded a VA TBI examination with Dr. N. C. in February 2010 with a concurrent neuropsychology consultation conducted by Dr. G. H.  The Veteran reported his headaches had decreased in frequency, and that in the past month he had 4 headaches.  He said nausea accompanied the headaches but did not result in vomiting, that the headaches lasted 5 to 6 hours, and that the pain level was 10 out of 10 for 2 to 3 hours.  The Veteran indicated he experienced memory problems and trouble with family members' names, birthdays, and numbers.  He also said that he would occasionally lose his place in a conversation and forget what he was talking about, and was unable to carry on long conversations since his TBI.  He reported decreased attention and difficulty concentrating, and felt his judgment was occasionally impaired.  He said he was sensitive to light, and that his sense of smell and taste were dulled but not completely gone.  

Upon evaluation the Veteran was administered the St. Louis University Mental Status Examination, and scored 14 out of 30, which placed him in the range of dementia.  The Veteran was also administered the Wechsler Memory Scale-3rd Edition (WMS-III), Verbal Fluency Test, Grooved Pegboard Test, and Trail Making Test.  Dr. G. H. noted some concern as to whether the Veteran put forth optimal effort in testing, and said that it was likely his current test scores reflected an underestimate of his true current cognitive functioning.  Dr. N. C. observed the Veteran appeared to have difficulty learning new information, recollecting, and calculating.  

Dr. N. C. noted the presence of objective evidence of moderate impairment of memory, attention, concentration, and executive function resulting in moderate functional impairment (3).  Judgment was mildly impaired (1).  The Veteran's social interaction was deemed to be sometimes inappropriate (1).  The Veteran was occasionally disoriented to one of the four aspects of orientation (1).  His motor activity was normal (0).  He had mild impairment of visual and [spatial] orientation (1).  He reported subjective symptoms (migraines, light sensitivity, blurred vision, and dizziness) of such severity that they would moderately interfere with his work (2).  The examiner noted the Veteran's neurobehavioral effects included being treated for PTSD and depression.  His ability to communicate was normal (0).  Consciousness was normal (0).  

Dr. G. H. stated that the Veteran continued to demonstrate evidence of cognitive deficits.  He demonstrated moderate impairment in attention, concentration, and working memory and fairly significant deficits in memory for verbal / auditory and visual information.  However, she observed there was cause for concern in that one would not expect further decline in memory functioning from a head injury, and that it was unlikely that the Veteran would experience such significant progression of memory deficits over a two and a half year period.  She stated that this decline in memory was unlikely to be directly attributable to the TBI.  

A June 2015 neurology clinic note indicated the Veteran reported intermittent severe headaches.  The headaches lasted longer than 4 hours, and he rated them an 8 on a pain scale of 1 through 10 with 10 being the worst.  He said the headaches were accompanied by nausea, photophobia, phonophobia, and blurry vision, all of which lasted 3 to 4 hours.  He reported having 15 severe headaches per month.  

The Veteran was afforded a TBI examination in January 2016.  The Veteran reported his current symptoms included short term memory difficulties and frequent headaches.  Upon evaluation, the examiner found that the Veteran had a complaint of mild loss of memory, attention, concentration, or executive functions but without objective evidence on testing (1); normal judgment (0); routinely appropriate social interaction (0); was always oriented to person, time, place, and situation (0); normal motor activity (0); normal visual and spatial orientation (0); subjective symptoms that did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships (0); no neurobehavioral effects (0); normal communication (0); and normal consciousness (0).  The subjective symptoms were headaches that did not interfere with work.  The examiner indicated the Veteran had residuals which included alteration of senses of smell and taste, as well as migraine headaches.  

A February 2016 VA loss of sense of smell and or taste examination report noted that the Veteran had partial loss of sense or smell or taste.  The examiner stated there was no known anatomical or pathological basis for the conditions.  Notably, a handwritten smell and taste test associated with the examination report indicated the Veteran had complete loss of sense of taste and smell, but that the test results were interpreted as "abnormal."

The February 2016 VA headaches examination report indicated the Veteran stated he experienced pulsating or throbbing head pain, with photophobia and phonophobia.  The headaches typically lasted less than a day.  He had prostrating attacks of migraine pain that occurred more frequently than once per month, but his attacks were deemed not very frequent and prolonged.  

Based on the foregoing, the Board finds that a rating in excess of 40 percent for the Veteran's TBI with residuals is not warranted.  Notably, the Veteran has been rated 100 percent disabling from July 12, 2004, which contemplates impaired judgment, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, own occupation, or name.  Thus, the facets for memory, attention, concentration, and executive function; judgment; social interaction; orientation; communication; and neurobehavioral effects are contemplated by the 100 percent rating for PTSD.  

The facet with the highest level of impairment has been subjective symptoms, which the warranted a (2) or 40 percent disability rating.  These symptoms included migraines, light sensitivity, blurred vision to both eyes, and dizziness.  However, the February 2010 examiner stated that the Veteran's reported blurred vision was not due to TBI, but rather his dry eye condition resulting from a learned habit of not closing eyelids completely while blinking and as a side effect of medications taken for severe sinus problems and PTSD.  See February 2010 eye examination.  Moreover, the Veteran is separately rated for light sensitivity.  Thus, the subjective symptoms resulting from the Veteran's TBI are headaches and dizziness.

The Board considered whether to rate the Veteran's headache symptoms separately from his TBI residuals.  See June 2016 VA Form 21-526EZ, asserting a service connection claim for migraines secondary to TBI.  However, at no time during the pendency of the appeal have the Veteran's headaches been shown to manifest by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Thus, at most the Veteran would warrant a 30 percent rating for his headache disability.  Given the Veteran's January 2016 TBI examination results indicating he had subjective symptoms that did not interfere with work, instrumental or daily living and thus would warrant a 0 percent disability rating, continuing to rate the Veteran's headaches as part of his TBI disability is most advantageous for him for the period on appeal.  

The Board also considered whether the Veteran was entitled to separate compensable ratings for his loss of senses of taste and smell.  38 C.F.R. § 4.87a (2016) provides that loss of sense of smell or taste is to be evaluated separately if there is an anatomical or pathological basis for each condition, and such ratings are compensable if the loss of sense is complete.  Id., Note.  However, in this case the Veteran's loss of sense of smell and taste is partial, though the handwritten sensory test indicated complete loss of smell and taste.  The Board will resolve this discrepancy in the Veteran's favor and assume his loss of sense of smell and taste is complete.  Even so, neither has been determined to have an anatomical or pathological basis.  Thus separate ratings for these conditions under Diagnostic Codes 6275 and 6276 are not warranted, and the Veteran's impairment of those senses is contemplated by the 40 percent rating for TBI with residuals.  Id.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a disability rating of 100 percent for PTSD as of July 12, 2004 is granted.  

For the period prior to March 21, 2008, entitlement to a disability rating in excess of 10 percent for TBI with residuals is denied.

For the period from March 21, 2008 to October 23, 2008, entitlement to a disability rating in excess of 30 percent for TBI with residuals is denied.

For the period from October 23, 2008, entitlement to a disability rating in excess of 40 percent for TBI with residuals is denied.


REMAND

The Veteran asserts he has a cervical spine disability that was incurred during service.  He was afforded a VA examination in February 2010 and was diagnosed with degenerative disc disease of the cervical spine.  In a July 2010 opinion, a VA examiner opined that the Veteran's degenerative disc disease was less likely than not due to his in-service injury.  The examiner reasoned that the Veteran's condition was likely to be chronic and likely to have developed over a period of time rather than suddenly due to an injury.  However, the examiner's rationale appears conclusory and does not account for the Veteran's reports of experiencing neck problems since his in-service injury.  See, e.g., February 2010 VA TBI and Spine examination report, pg. 2; August 2004 primary care nursing screening note, documenting the Veteran's report that since his July 2003 injury in Iraq the back of his neck "bops" when he turned his head; and October 2016 hearing transcript, pg. 4, noting Veteran's reports of pain and stiffness in his neck since July 2003.  

Thus, an addendum is warranted that provides a more explicit rationale and considers the Veteran's reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to an appropriate clinician for an addendum opinion.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.  

The clinician should review the entire claims file, to include this remand, and state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cervical spine degenerative disc disease had its onset during, or was caused by or related to, military service, to include the Veteran's July 2003 whiplash injury.  

In rendering the requested opinion, the examiner should comment on the Veteran's reports of neck problems since his July 2003 injury.  See, e.g., August 2004 primary care nursing screening note documenting the Veteran's report that since his July 2003 injury in Iraq the back of his neck "bops" when he turned his head; February 2010 VA TBI and Spine examination report, pg. 2; and October 2016 hearing transcript, pg. 4, noting Veteran's reports of pain and stiffness in his neck since July 2003.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


